Filed 6/1/22 Lee v. Kobayashi CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION FIVE

 SEOK CHAN LEE,                                                 B307848

           Plaintiff and Respondent,                            (Los Angeles County Super.
                                                                Ct. No. 20STRO02272)
           v.

 YUKI KOBAYASHI,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Michael J. Convey, Judge. Affirmed.

          Yuki Kobayashi in pro per. for Defendant and Appellant.

          No appearance by Plaintiff and Respondent.


                               __________________________
       Yuki Kobayashi appeals from a civil harassment
restraining order issued against him, protecting respondent Seok
Chan Lee and Lee’s wife, Gwang Hwa Ju. Kobayashi asserts the
order was not based on substantial evidence and that the
restrictions the court placed on his First and Second Amendment
rights were unconstitutionally overbroad. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
1.     Harassing Conduct by Kobayashi
       Kobayashi and Lee live a couple doors apart in the upper
level of a small apartment complex. On April 26, 2020,
Kobayashi began hosing down the hallway between their units.
Kobayashi sprayed water on Lee’s rug, which was hanging
outside Lee’s unit. Lee and his wife exited their apartment and
asked Kobayashi to stop spraying. As they approached,
Kobayashi sprayed them in the face and body. In an effort to
distract Kobayashi, Lee’s wife then threw a cardboard box, which
was outside Kobayashi’s unit, down the stairs. Kobayashi went
into his unit, retrieved a hand gun, and from inside his screen
door, pointed it at Lee and his wife. Another neighbor witnessed
Kobayashi brandish the gun at Lee and his wife. Lee and his
wife retreated to their apartment and called the police, who
eventually detained Kobayashi.1 Kobayashi apparently was not
arrested or charged with a crime.
2.     Lee’s and Kobayashi’s Petitions for Civil Harassment
       Restraining Orders
       On April 27, 2020, Lee sought a civil harassment
restraining order pursuant to Code of Civil Procedure, section



1    The parties do not appear to dispute these facts.




                               2
527.6, to protect him and his wife from Kobayashi.2 The request
detailed the events described above. That same day, the trial
court issued a temporary restraining order protecting Lee and his
wife from Kobayashi, and requiring Kobayashi to relinquish his
firearms to law enforcement.
       On May 12, Kobayashi filed a response to Lee’s request.
       On May 18, 2020, the court held a hearing on the
restraining order. The court ordered the temporary restraining
to remain in effect until the next hearing. Although the record
does not contain a copy of Kobayashi’s request for a restraining
order, it appears that he did in fact file one because the court
ruled on it at the next hearing.
3.     The Court Grants Lee’s Petition for a Restraining
       Order Against Kobayashi and Denies Kobayashi’s
       Petition
       On June 8, 2020, the trial court held a hearing on both
petitions and heard testimony from Lee, his wife, a neighbor who
witnessed the incident, and Kobayashi.3 The trial court found
that Kobayashi sprayed Lee and his wife. Then Lee and his wife
“began to move objects near Mr. Kobayashi’s door in an effort to
distract him. At this point in time, both parties were acting with
aggression. I found it very credible and believable that Mr.
Kobayashi felt he was being threatened by the conduct of M[r].
Lee and his wife moving toward him. [¶] [Kobayashi] moved into
his apartment. At that point the proper action . . . to defuse the


2    All further undesignated statutory references are to the
Code of Civil Procedure.

3     Kobayashi represented himself throughout the proceedings.
At the hearing, Lee also was self-represented.



                                3
situation would be if [sic] Mr. Kobayashi closed his door and
reported the incident to the landlord. Instead Mr. Kobayashi
went into his apartment and came back with a gun, which he
pointed toward Mr. Lee and his wife.”
       The court explained, “I understand he feels like he was
being threatened, but when he took the gun and pointed it at Mr.
Lee and his wife, he escalated the situation to the point that Mr.
Lee and his wife reasonably felt they were in physical danger of
their lives and their bodies. When Mr. Kobayashi pointed the
gun, he committed an act of unlawful violence under the Civil
Harassment Act. And Mr. Lee has shown this by clear and
convincing evidence. And the court finds that he has met that
burden by all of the evidence I heard, including Mr. Kobayashi’s
testimony. [¶] That act alone is sufficient for a civil harassment
restraining order.”
       The court found that Kobayashi’s testimony “to be credible
as to the long history that these parties have of conflict and
dispute, but it is not harassment.”
       The court granted Lee’s petition for a civil harassment
restraining order for a period of three years. The court issued the
typical personal conduct orders, requiring Kobayashi not to
contact Lee and his wife. The court ordered Kobayashi to stay at
least three yards away from Lee, his wife, their home, their
vehicle, and their places of work. The court ordered Kobayashi to
relinquish firearms and barred him to possessing, buying or
receiving firearms or ammunition.
       The court denied Kobayashi’s request for an order
restraining Lee.




                                 4
4.     Denial of Kobayashi’s Motion for New Trial
       On June 22, 2020, Kobayashi moved for a new trial,
arguing, among other things, that Lee failed to prove unlawful
harassment, and that the restraining order’s first amendment
restrictions and gun restriction were unconstitutionally
overbroad. On August 12, 2020, the trial court denied
Kobayashi’s motion. In a written opinion, the court reiterated its
finding that Kobayashi’s brandishment of a gun at Lee and his
wife constituted substantial evidence supporting the order. The
court also stated: “a firearm restriction order did not violate the
law; it is within the constitution to restrict firearm ownership or
possession after granting a permanent order, as specifically
stated in Section 527.6[, subdivision] (u).”
       Kobayashi appealed. Lee did not file a Respondent’s Brief.
                           DISCUSSION
       Kobayashi asserts substantial evidence does not support
certain of the court’s factual findings. He also contends the
personal conduct orders were unconstitutionally overbroad in
violation of his First Amendment rights, and that the firearm
restriction was unconstitutional.
1.     Civil Harassment Restraining Orders Generally
       Section 527.6 empowers a person who has suffered
harassment to obtain a restraining order against their harasser,
upon proof that the harasser committed unlawful violence, made
a credible threat of violence, or engaged in a knowing and willful
course of conduct directed at a specific person that seriously
alarms, annoys, or harasses the person, and that serves no
legitimate purpose. “ ‘Credible threat of violence’ is a knowing
and willful statement or course of conduct that would place a
reasonable person in fear for the person’s safety or the safety of




                                 5
the person’s immediate family, and that serves no legitimate
purpose.” (§ 527.6, subd. (b)(2).) A trial court may issue a
restraining order only upon proof by clear and convincing
evidence. (§ 527.6, subd. (i).)
       We review issuance of a civil harassment restraining order
for abuse of discretion, and the factual findings necessary to
support the protective order for substantial evidence. (Parisi v.
Mazzaferro (2016) 5 Cal.App.5th 1219, 1226, disapproved on
other grounds in Conservatorship of O.B. (2020) 9 Cal.5th 989,
1010, fn. 7 (O.B.).) When “the clear and convincing standard of
proof applied in the trial court, an appellate court should review
the record for sufficient evidence in a manner mindful of the
elevated degree of certainty required by this standard.” (O.B., at
pp. 1000–1001.) “ ‘The appropriate test on appeal is whether the
findings (express and implied) that support the trial court’s entry
of the restraining order are justified by substantial evidence in
the record. [Citation.] But whether the facts, when construed
most favorably in [the petitioner’s] favor, are legally sufficient to
constitute civil harassment under section 527.6, and whether the
restraining order passes constitutional muster, are questions of
law subject to de novo review.’ ” (Harris v. Stampolis (2016)
248 Cal.App.4th 484, 497 (Harris).)
       Here, where the parties did not request a statement of
decision, under the doctrine of implied findings, “ ‘appellate
courts reviewing the appealed judgment must presume the trial
court made all factual findings necessary to support the [order]
for which there is substantial evidence.’ ” (Abdelqader v.
Abraham (2022) 76 Cal.App.5th 186, 197.)




                                  6
2.     Substantial Evidence Supported the Trial Court’s
       Findings of Harassment and Future Threat
       Kobayashi argues the restraining order is not supported by
substantial evidence. He asks us to exclude from our analysis the
fact he pointed a handgun at Lee because he was acting in self-
defense. Kobayashi also asserts the trial court erred in granting
the civil harassment restraining order based on a single incident
because the court did not make an express finding of a future
threat of harm and there was no evidence of a future threat of
harm.
       a.     Defendant Failed to Show He Acted in Self Defense
       Per Section 527.6, subdivision (b)(7), the unlawful violence
constituting harassment “does not include lawful acts of self-
defense or defense of others.” (§ 527.6, subd. (b)(7).) A party may
claim self-defense only where the force is justifiable and no more
than reasonably necessary in light of the circumstances. (In re
Marriage of G. (2017) 11 Cal.App.5th 773, 779.)
       Here, it is undisputed that during an argument over
watering the walkway, Kobayashi sprayed his neighbors with a
hose, and then pointed a gun at them. The trial court reasonably
found that Kobayashi “escalated the situation to the point that
Mr. Lee and his wife reasonably felt they were in physical danger
of their lives and their bodies.” At a minimum, the court
impliedly found that brandishing the gun was an overreaction,
not reasonably necessary to protect himself. The neighbors were
not armed and did not enter Kobayashi’s home. Kobayashi had
an opportunity to de-escalate the situation by simply shutting his
front door and calling the landlord. He instead chose to threaten
them with a gun. This act alone was sufficient to prove
harassment—a credible threat of lethal violence, not in self-




                                7
defense.
       Kobayashi argues he did not escalate the situation because
he did not shoot his gun or injure anyone. We are unpersuaded:
Kobayashi’s argument blithely ignores the seriousness of pointing
a deadly weapon at another person, the impact his conduct had
on Lee and his wife, and how his conduct was not justified as a
reasonable response to Lee’s actions. This disconnect augments
the reasonableness of the court’s exercise of discretion to issue
the restraining order.
       b.     The Court’s Implied Finding of Future Harm Was
             Supported by Substantial Evidence
       Citing Russell v. Douvan (2003) 112 Cal.App.4th 399
(Russell), Kobayashi asserts the trial court erroneously issued the
restraining order based on a single act without finding a threat of
future harm. Russell clarified that a court can only issue a civil
harassment restraining order based on single incident of
harassment where there is such a threat of future harm. (Id. at
pp. 401, 404.)4 As explained in Harris, supra, 248 Cal.App.4th at
page 502: “In order to obtain a restraining order under section
527.6, a trial court needs only to find unlawful harassment exists
and that it is probable that an unlawful act will occur in the
future. As defined, harassment is either (1) unlawful violence,
(2) a credible threat of violence, or (3) a course of conduct.
(§ 527.6, subd. (b)(3).) There is no requirement that the trial
court must find harassment based on two out of the three

4     “There may well be cases in which the circumstances
surrounding a single act of violence may support a conclusion
that future harm is highly probable. That finding, however, must
be made and the court failed to do so here.” (Russell, supra,
112 Cal.App.4th at p. 404.)




                                8
circumstances described under section 527.6, subdivision (b)(3).”
(See id. at pp. 499-501 [concluding the petitioner need not show a
course of conduct, and affirming issuance of section 527.6
restraining order based on single act where there was a threat of
future harm].)
      We disagree with Kobayashi’s characterization of the
record that court failed to find a threat of future harm. Even if
the court made no express finding, such a finding was implied.
“Given that it issued an injunction, we may infer that the trial
court impliedly found that it was reasonably probable that future
harassment would occur.” (Harris, supra, 248 Cal.App.4th at
p. 501.) “ ‘[T]he determination of whether it is reasonably
probable an unlawful act will be repeated in the future rests upon
the nature of the unlawful violent act evaluated in the light of the
relevant surrounding circumstances of its commission and
whether precipitating circumstances continue to exist so as to
establish the likelihood of future harm.’ ” (Scripps Health v.
Marin (1999) 72 Cal.App.4th 324, 335, fn. 9.)
      Here, the court’s implied finding of future harassment was
supported by (1) Kobayashi’s escalation of the situation by
pointing the gun at Lee and his wife, (2) Kobayashi’s continued
access to a gun if no restraining order was in place, (3) the
historically contentious relationship between Kobayashi and Lee
(to which both testified), and (4) the fact that Kobayashi lives two
doors from Lee and his wife (neither party indicated they were
planning to move). Kobayashi’s ownership of a firearm and
actions on April 26, 2020 made future threats of unlawful
violence likely if the parties had future disagreeable contact.




                                 9
3.    The Personal Conduct Orders Were Not
      Unconstitutionally Overbroad
      Kobayashi asserts the personal conduct orders within the
restraining order were unconstitutionally overbroad and
infringed on his right to petition the government, and freedom of
speech, association, and movement. A restraining order is
unconstitutionally overbroad if it impacts the restrained person’s
constitutional rights more than reasonably necessary to protect
the aggrieved party. (See Madsen v. Women’s Health Ctr. (1994)
512 U.S. 753, 765 [when an injunction restricts the right to free
speech, courts seek “to ensure that the injunction was no broader
than necessary to achieve its desired goals.”]; People ex rel. Reisig
v. Acuna (2017) 9 Cal.App.5th 1, 22 [“injunction may not burden
the constitutional right of association more than is necessary to
serve the significant governmental interest at stake”].) Whether
a restraining order infringes upon the constitutional rights of the
restrained party because it is overbroad presents a question of
law subject to de novo review. (R.D. v. P.M. (2011)
202 Cal.App.4th 181, 188.)
      a.      Freedom of Speech and Freedom to Petition
      Kobayashi asserts that the restraining order prevents him
from petitioning the government for redress of grievances,
specifically inhibiting his communications for the purpose of a
lawsuit. Although the court prohibited Kobayashi from
contacting Lee and his wife, the court made clear that “Peaceful
written contact through a lawyer or process server or other
person for service of legal papers related to a court case is
allowed and does not violate this Order.”
      The order merely limits Kobayashi’s private speech
directed at two private individuals. (See Brekke v. Wills (2005)




                                 10
125 Cal.App.4th 1400, 1409 [since “defendant’s speech was
between purely private parties, about purely private parties, on
matters of purely private interest,” it “ ‘is of less First
Amendment concern’ ”].) Kobayashi does not otherwise explain
how limiting his communications toward Lee and his wife was an
unconstitutionally overbroad restriction on his freedom of speech.
We conclude that the order is no more restrictive of Kobayashi’s
freedom of speech than necessary to protect Lee and his wife.
      b.     Freedom of Association and Movement
      Kobayashi asserts his right to free association and
movement are unlawfully constrained by the order. Here, the
court ordered Kobayashi to stay at least three yards away from
Lee, his wife, their home, their vehicle, and their places of work.
Kobayashi does not elucidate how this nine-foot limitation on the
space around Lee and his wife inhibits his constitutional rights.
This failure forfeits the argument on appeal. (See Benach v.
County of Los Angeles (2007) 149 Cal.App.4th 836, 852 (Benach)
[“An appellant must provide an argument and legal authority to
support his contentions. This burden requires more than a mere
assertion that the judgment is wrong.”].) We therefore do not
address it further.
4.    Kobayashi Forfeited His Second Amendment
      Argument
      A person restrained by an order under section 527.6 is
subject to mandatory firearms restrictions that prevent the
enjoined person from purchasing, owning or possessing a firearm.
(§ 527.6, subd.(u)(1).) Kobayashi asserts the restraining order’s
blanket prohibition on bearing arms even in his own home and
section 527.6, subdivision (u) itself are unconstitutional.




                                11
       Kobayashi cites District of Columbia v. Heller (2008)
554 U.S. 570, 595 (Heller), the Supreme Court case that found
unconstitutional a District of Columbia statute that “totally bans
handgun possession in the home.” (Id. at p. 628.) He does not,
however, make any substantive argument about how Heller
applies to the civil harassment restraining order at issue here.
He fails to analyze or cite any authority in support of his position
that it is unconstitutional for the government to remove firearms
from someone who has engaged in a credible threat of violence
against another person. Heller alone does not advance his
argument.
       “It is not our place to construct theories or arguments to
undermine the judgment and defeat the presumption of
correctness. When an appellant fails to raise a point, or asserts it
but fails to support it with reasoned argument and citations to
authority, we treat the point as waived.” (Benach, supra,
149 Cal.App.4th at p. 852.) He thus forfeits the issue. (Nickell v.
Matlock (2012) 206 Cal.App.4th 934, 947.)
                            DISPOSITION
       The restraining order is affirmed.




                                     RUBIN, P. J.
WE CONCUR:



                  BAKER, J.                            MOOR, J.




                                12